NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2906-15T4


JACQUELINE JALIL, LUISA
ROJAS, and TANIA MENA,

        Plaintiffs-Respondents,

v.

PILGRIM MEDICAL CENTER and
DR. NICHOLAS CAMPANELLA,

     Defendants-Appellants.
_________________________________

              Submitted May 2, 2017 – Decided May 9, 2017

              Before Judges Fasciale and Sapp-Peterson.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Docket No. L-7913-
              13.

              Crew Schielke, attorney for appellants.

              Deutsch   Atkins,    P.C.,   attorneys  for
              respondents (Adam J. Kleinfeldt and Kathryn
              K. McClure, of counsel and on the brief;
              Michael Malatino, on the brief).

PER CURIAM

        Pilgrim Medical Center (PMC) and Nicholas V. Campanella, M.D.

(Dr. Campanella) (collectively defendants) appeal from a March 4,
2016 order denying defendant's cross-motion to vacate default

judgment, quash an information subpoena, reinstate an answer, and

extend discovery.         Judge Dennis F. Carey, who was thoroughly

familiar with the case, entered the order and rendered an oral

opinion.       We affirm.

       In October 2013, Jacqueline Jalil, Luisa Rojas, and Tania

Mena    (collectively        plaintiffs),        filed   a     complaint      against

defendants alleging violations of the New Jersey Law Against

Discrimination (LAD), N.J.S.A. 10:5-1 to -49.                      In February 2014,

defendants filed an answer.            Thereafter, the parties proceeded to

pre-trial discovery.

       In April 2014, plaintiffs propounded interrogatories and a

notice to produce documents.              Defendants failed to respond.              In

September 2014, plaintiffs' counsel notified defendants' counsel

about the deficiency.           Defendants ignored the notice.            Plaintiffs

then   filed    a   motion      to    suppress    defendants'        answer   without

prejudice pursuant to Rule 4:23-5(a)(1) for failure to answer

interrogatories.

       In   November      2014,       defendants    served         plaintiffs     with

interrogatory       answers     and   responses    to    plaintiffs'      notice     to

produce.       Plaintiffs' counsel withdrew the motion, but wrote

defendants'     counsel     a    letter   identifying        the    deficiencies     in

discovery.

                                          2                                   A-2906-15T4
     Defendants' counsel did not respond to the letter.                In May

2015, plaintiffs' counsel sent a sixteen-page deficiency letter

itemizing the inadequate responses that went to the foundation of

the cause of action.         The letter provided specifics as to the

discovery    problems       and    stated     that    defendants   responded

"ambiguously"       to   "nearly   every    [d]ocument      [r]equest,"     and

explained    that    many   requests   went    unanswered.      Once    again,

defendants' counsel did not respond.

     In May 2015, plaintiffs filed a second motion to suppress

defendants' answer without prejudice pursuant to Rule 4:23-5(a)(1)

for failure to answer interrogatories.               Plaintiffs also filed a

motion to compel production of the outstanding documents pursuant

to Rule 4:23-5(c).          In June 2015, defendants'         first counsel

withdrew and a new attorney filed a substitution of attorney. Both

lawyers received notice of the motions.

     On June 26, 2015, the judge granted both motions, which were

unopposed.   He suppressed defendants' answer without prejudice for

failure to answer interrogatories pursuant to Rule 4:23-5(a)(1)

and (2); and on the same date, he compelled defendants to provide

by July 12, 2015, more specific responses to plaintiffs' document

request pursuant to Rule 4:23-5(c).           Plaintiffs' counsel properly

served the orders on the new attorney, which defendants duly

ignored.

                                       3                               A-2906-15T4
       On July 21, 2015, plaintiffs moved to suppress defendants'

answer pursuant to Rule 4:23-2(b), not Rule 4:23-5(a)(2), arguing

that   defendants     failed       to    comply   with    the    June     2015     order

compelling production of documents by a date certain.                         Defendants

did not oppose the motion. On August 7, 2015, the court suppressed

defendants'       answer    with        prejudice.        The        record    reflects

plaintiffs' counsel properly served that order on defendants' new

attorney.

       In September 2015, and on notice to counsel,                           the court

scheduled a proof hearing for October 15, 2015.                         At the proof

hearing, which defendants and their counsel failed to appear,

plaintiffs testified about their employment, termination, and

economic    and    emotional   distress        damages.         In    November     2015,

plaintiffs' counsel filed a motion for attorneys' fees and costs.

On the return date of that motion, defendants' counsel filed

opposition only to the fee application.                 On December 4, 2015, the

court entered final judgment by default.                 Thereafter, plaintiffs

recorded a lien on their default judgment under Docket No. J-

021645-16.

       Plaintiffs engaged in supplementary proceedings by serving

several information subpoenas.                 Defendants failed to respond,

which resulted in plaintiffs filing a motion to enforce litigants'

rights   in   January      2016.        That   month,    a   third      attorney      for

                                           4                                     A-2906-15T4
defendants filed a partial substitution of attorney and entered

an appearance as defendants' co-counsel. In March 2016, co-counsel

filed another substitution of attorney after defendants' second

counsel withdrew.

       On February 10, 2016, defendants filed a cross-motion to

vacate default judgment, quash plaintiffs' subpoenas, reinstate

defendants' answer and reopen discovery for a period of 120 days.

On March 4, 2016, the court denied defendants' cross-motion, and

in a separate order, the court granted plaintiffs' motion to

enforce litigants' rights.

       The   judge   denied   defendants'   motion   to   vacate   default

judgment and wrote on the order that defendants did not show a

meritorious defense or excusable neglect pursuant to Rule 4:50-1.

The judge stated in his oral opinion that defendants did not oppose

the motion to suppress with prejudice and did not oppose the

request to schedule a proof hearing. In denying defendants' cross-

motion, Judge Carey considered the arguments and stated further

that

             [a]s far as excusable neglect goes, it is
             clear to this court, without question, that
             the   attorneys   representing   the  --   the
             defendant throughout the course of this
             litigation ha[ve] been extremely neglectful,
             dilatory and has just basically ignored the
             file. But plaintiff[s'] counsel have gone out
             of their way to notice them, to try to contact
             them and despite all of the notices and

                                     5                             A-2906-15T4
           contact, no action was taken, and this court
           is satisfied without question that there is
           no excusable neglect here.

     On appeal, defendants argue generally that they are entitled

to relief pursuant to Rule 4:50-1.         Defendants also contend that

the judge failed to follow the two-step process of suppressing an

answer pursuant to Rule 4:23-5(a)(1) and (2).         They contend that

plaintiffs    circumvented   this   rule    by   prematurely   moving    to

suppress the answer with prejudice.

     We conclude that defendants' arguments as to the suppression

of their answer with prejudice are untimely and without sufficient

merit to warrant discussion in a written opinion.               R. 2:11-

3(e)(1)(E).

     Turning to defendants' Rule 4:50-1 contentions, we review the

trial court's decision on a motion to vacate a default judgment

for abuse of discretion.     Deutsche Bank Nat'l Trust Co. v. Russo,

429 N.J. Super. 91, 98 (App. Div. 2012).            "'The trial court's

determination under [Rule 4:50-1] warrants substantial deference,'

and the abuse of discretion must be clear to warrant reversal."

Ibid.   (alteration in original) (quoting U.S. Bank Nat'l Ass'n v.

Guillaume, 209 N.J. 449, 467 (2012)).        "[An] abuse of discretion

only arises on demonstration of 'manifest error or injustice[,]'"

Hisenaj v. Kuehner, 194 N.J. 6, 20 (2008) (quoting State v. Torres,

183 N.J. 554, 572 (2005)), and occurs when the trial judge's

                                    6                             A-2906-15T4
"decision is made without a rational explanation, inexplicably

departed from established policies, or rested on an impermissible

basis."    Milne v. Goldenberg, 428 N.J. Super. 184, 197 (App. Div.

2012) (quoting Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571

(2002)).

      We will not disturb a default judgment unless the failure to

appear or otherwise defend was excusable under the circumstances

and unless the defendant has a meritorious defense to both the

cause of action and damages.    Guillaume, supra, 209 N.J. at 468-

69.   Attorney carelessness or lack of proper diligence does not

constitute excusable neglect unless "attributable to [an] honest

mistake" that is compatible with due diligence or reasonable

prudence.    Baumann v. Marinaro, 95 N.J. 380, 394 (1984) (quoting

In re T, 95 N.J. Super. 228, 235 (App. Div. 1967)); see also

Quagliato v. Bodner, 115 N.J. Super. 133, 138 (App. Div. 1971)

(holding that excusable neglect under Rule 4:50-1(a) does not

include an attorney's tardiness on the day a motion he was opposing

was listed and consequently argued and disposed of in his absence).

      Even assuming that defendants have a meritorious defense,

which defendants have not established on this record, there exists

no excusable neglect attributable to an honest mistake that was

compatible with due diligence or reasonable prudence.    We reject

any suggestion that defendants' attorneys did not receive notices

                                  7                         A-2906-15T4
on the various motions or proof hearing.            Such an assertion is

belied by the record.

       Defendants fare no better under Rule 4:50-1(f), which permits

courts to vacate judgments for "any other reason justifying relief

from the operation of the judgment or order." The Court has stated

that "[b]ecause of the importance that we attach to the finality

of judgments, relief under Rule 4:50-1(f) is available only when

'truly exceptional circumstances are present.'"              Hous. Auth. of

Morristown v. Little, 135 N.J. 274, 286 (1994) (quoting Baumann

supra, 95 N.J. at 395); see also Guillaume, supra, 209 N.J. at

484.    The rule is limited to "situations in which, were it not

applied, a grave injustice would occur."          Little, supra, 135 N.J.

at 289.    Defendant's inexcusable failure to repeatedly respond to

ongoing discovery deficiencies and an order to compel production

of   documents     does   not   qualify   as   exceptional    circumstances

warranting relief under this subsection.

       Affirmed.




                                      8                             A-2906-15T4